Johnson, J.,
concurring in part and dissenting in part: I agree with most of the majority’s well-written opinion. But I write separately on two matters: (1) the continuing misinterpretation of K.S.A. 60-404; and (2) the limitation on the defense’s ability to test the victim’s credibility.
First, I continue to disagree with the majority’s reliance on K.S.A. 60-404 as the justification for its artificial, court-made preservation rule which requires a defendant to reassert an objection which has previously been ruled upon in favor of the State, i.e., effectively requiring a defendant to seek modification at trial of the court’s pretrial orders. See, e.g., State v. Wright, 290 Kan. 194, 207-08, 224 P.3d 1159 (2010) (Johnson, J., concurring); State v. Hollingsworth, 289 Kan. 1250, 1260-61, 221 P.3d 1122 (2009) (Johnson, J., dissenting). I would only add that, in contrast to the majority’s reading of the general rules of evidence in Article 4 of Chapter 60, die Code of Criminal Procedure in Chapter 22 appears to contemplate that matters which can be resolved prior to trial should be handled in that manner.
For instance, in the context of motions to suppress evidence, the Code of Criminal Procedure explicitly lays out the preferred timing. K.S.A. 22-3215(6) provides that a motion to suppress a confession or admission “shall be made before preliminary examination or trial, unless opportunity therefor did not exist or the defendant was not aware of the ground for the motion, but the court in its discretion may entertain the motion at the preliminary examination or the trial.” K.S.A. 22-3216(3) states that a motion to suppress illegally seized evidence “shall be made before trial, in the court having jurisdiction to try the case, unless opportunity therefor did not exist or the defendant was not aware of the ground for the motion, but the court in its discretion may entertain the motion at the trial.” Moreover, K.S.A. 22-3216(2) directs that the “judge shall receive evidence on any issue of fact necessary to determine the motion.” I simply cannot read those provisions as meaning that a judge who elects to exercise his or her discretion to decide a suppression motion before trial must nevertheless re*154peat the process at trial. To the contrary, once a judge rules on a matter, that order should be the law of the case until it is rescinded or modified by the court.
On the second issue of the limitations on cross-examination, I believe that the trial judge’s erroneous rulings prevented a full and complete assessment of the victim’s credibility in the particular manner required by the Sixth Amendment’s Confrontation Clause: “by testing in the crucible of cross-examination.” Crawford v. Washington, 541 U.S. 36, 61, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004). Crawford described the right as “a procedural rather than a substantive guarantee.” 541 U.S. at 61. The relative importance of that procedure can be seen in the statement that “[dispensing with confrontation because testimony is obviously reliable is akin to dispensing with jury trial because a defendant is obviously guilty.” 541 U.S. at 62.
Granted, a defendant’s constitutional right to cross-examine the prosecuting witness must be subject to such limitations as the trial judge determines are necessary, which could include such reasons as “ ‘harassment, prejudice, confusion of the issues, the witness’ safety, or interrogation that is repetitive or only marginally relevant.’ ” State v. Noah, 284 Kan. 608, 616, 162 P.3d 799 (2007) (quoting Delaware v. Van Arsdall, 475 U.S. 673, 678-79,106 S. Ct. 1431, 89 L. Ed. 2d 674 [1986]). Here, however, I do not see the necessity. The only explanation by tire trial judge was that the prosecutor was not testifying in this case. Bqt if the prosecutor had told the victim what to say on the stand, then the prosecutor would have, in effect, been “testifying in this case.” The victim had already acknowledged that she had a pretrial meeting with the prosecutor at which they reviewed the transcript of the victim’s earlier statements to a detective. The defendant was entitled to pursue which part, if any, of the victim’s trial testimony was the product of the meeting with the prosecutor, as opposed to the victim’s independent recollection of the event.
The majority opines that Holman suffered no prejudice from the limitations placed upon his cross-examination of the victim. The rationale for that conclusion is that the jury learned through other testimony that the victim had met with the prosecutor, re*155viewed her past statements, and discussed her testimony. But the defendant was precluded from exploring the details which could have been important. For instance, if tire victim’s current recollection of some detail differed from the statement she gave to the detective, did the prosecutor advise the witness on which version she should use at trial?
Moreover, I find a good deal of irony in the majority’s declaration that Holman failed to show the requisite prejudice. Prior to that holding, the majority found that the trial court’s failure to give a limiting instruction on K.S.A. 60-455 evidence was not clearly erroneous in part because the victim’s “trial testimony was fairly consistent with her pretrial accounts provided to her family and Detective Story”—the apparent suggestion being that the victim was highly credible because she said the same things at trial that she had said to the detective, i.e., she told the truth throughout the process. Of course, another explanation might be that the victim studied and discussed with the prosecutor her prior statements with a view to testifying consistently at trial. Nevertheless, the point is that Holman was indeed prejudiced in this very appeal when the majority used the consistency of the victim’s testimony as grounds to reject reversal on another issue.
In short, I would find that the district court erred in limiting the defense’s cross-examination of the victim as to the full extent of the State’s preparation of the witness. The court then exacerbated the error by refusing defense counsel’s request to make a record outside the presence of the jury, with the result that we are denied the benefit of a proffer. Under those circumstances, I cannot find that Holman received a fair trial. Without a fair trial, I cannot vote to affirm the conviction. See State v. Tosh, 278 Kan. 83, 97, 91 P.3d 1204 (2004) (“Denial of a fair trial violates the due process rights of the guilty defendant just as surely as those of the innocent